Citation Nr: 1116474	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for a skin condition, to include viral verruca and seborrheic keratosis (claimed as warts).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army from August 1964 to January 1965.  He served on active duty in the Army from May 1968 to September 1969.  He is a Vietnam veteran who was awarded the Purple Heart Medal.  The Veteran had subsequent periods of inactive duty for training (INACDUTRA) in the Idaho Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) from a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for warts, and rated this disability zero percent, effective November 20, 2004.  The RO continued the noncompensable rating in an October 2005 rating decision.  

The issue has been recharacterized to better reflect the medical evidence.

The Veteran initially requested a videoconference hearing on this matter, but in a March 2007 correspondence he requested a Travel Board hearing instead.  The Veteran canceled that request in April 2007.  

The Board remanded the case for additional development in December 2008 and September 2009.  The requested development has been completed.

On remand, the Board noted that the December 2006 VA examination raises an informal claim of degenerative joint disease of the left hip, secondary to the Veteran's service-connected shrapnel wound. The Board also noted that in a March 2007 statement, the Veteran appeared to raise an informal claim of an increased rating for service-connected post-traumatic stress disorder (PTSD), in addition to a claim for service connection for residuals of herbicide exposure.  These issues still have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for clarification and appropriate action.





FINDING OF FACT

The Veteran's skin condition, to include viral verruca and seborrheic keratosis (claimed as warts), has been manifested on objective examination as affecting an area comprising less than 1 percent of the Veteran's skin, and has not required treatment with corticosteroids; the competent medical evidence shows no characteristics of disfigurement and no visual impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a skin condition, to include viral verruca and seborrheic keratosis (claimed as warts), are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.7, 4.118, Diagnostic Codes 7800 (2007 and 2010), 7815, 7819 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice he was supplied.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained VA and private treatment records, and has afforded the Veteran physical examinations.  The April 2009 VA examination is adequate for adjudication purposes, as it describes in full the current manifestations of the Veteran's service-connected disability.  In August 2009, the Veteran submitted a July 2009 VAMC consultation sheet and a card indicating an appointment on July 30, 2009 with Dr. Schochler, D.O., at Clearwater Valley Hospital and Clinics in Orofino, Idaho.  In a letter dated October 2009, the AMC requested that the Veteran submit a consent form for Dr. Schochler's records.  No response was received.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Veteran contends that his skin condition is more disabling than currently evaluated.

In September 2005, the RO granted service connection for warts on the Veteran's right groin, neck, and head/face.  This service-connected disability is rated zero percent under Diagnostic Codes 7899-7815.  The effective date is November 30, 2005 (the day his claim was received).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 7899 is used to evaluate skin disorders not otherwise listed in the rating schedule, but are rated by analogy to similar disabilities under the Rating Schedule.  See id.

Under Diagnostic Code 7815, a bullous disorder covering less than 5 percent of the entire body or exposed areas affected, and no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  A bullous disorder covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A bullous disorder covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period warrants a 30 percent disability rating.  A bullous disorder covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  Otherwise, the disorder is rated based on disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7815 (2010).  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805). The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708- 54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118 (2009).  The Veteran's claim for benefits was filed prior to October 23, 2008.  Thus, the Board need not consider the revised criteria.

However, the introductory paragraph to 38 C.F.R. § 4.118 notes that a Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under diagnostic codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  The Veteran's representative contends that the Veteran's service-connected skin disability warrants a compensable rating under DC 7800, disfigurement of the head, face, or neck.  The Board construes this statement as a request for review pursuant to the change to the rating criteria.  Accordingly, both the new and revised criteria are considered in this decision.

There is no evidence that the Veteran's disability results in scars, and therefore DCs 7801-7805 are not applicable.  As the lesions or warts are manifested on the face and neck, DC 7800 is potentially applicable.

Under DC 7800 (disfigurement of the head, face, or neck) prior to October 23, 2008, one characteristic of disfigurement warrants a 10 percent evaluation.  
With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with two or three characteristics of disfigurement a 30 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with four or five characteristics of disfigurement, a 50 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes [including eyelids], ears [auricles], cheeks, lips), or with six or more characteristics of disfigurement, an 80 percent rating is warranted.  38 C.F.R. § 4.118, DC 7800 (2007).

The eight characteristics of disfigurement are: a scar, 5 or more inches in length; a scar, at least one-quarter inch wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding 6 square inches; abnormal skin texture in an area exceeding 6 square inches; underlying soft tissue missing in an area exceeding 6 square inches; and indurated and inflexible skin in an area exceeding 6 square inches.  Id. at Note (1).  Unretouched color photographs should be considered when evaluating under these criteria.  Id. at Note (3).

The revised criteria of Diagnostic Code 7800 are essentially the same as the former criteria for Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

A November 2002 treatment record from Dr. WB shows that the Veteran was concerned with lesions on his eyelids.  He stated that the left eyelid lesion had increased in size over the past few months.  The lesion was not painful, and no other problems were reported.  The doctor noted a simple pedunculated skin tag on the right lid, and a nodular verrucous lesion on the left lid.  The left lid lesion was [illegible] by 3 mm and "heaped up"; the base of it appeared to encroach and wrap over into the lid margin.  The diagnoses included right lid skin tag and left eyelid verrucous lesion.  The doctor recommended either monitoring or conservative excision of the right lid lesion, and suggested that the Veteran see an ophthalmologist.

A December 2002 treatment record from Dr. MTE, a board certified ophthalmologist, shows that the Veteran had a slightly pigmented elevated lesion on the medial 1/3 of the lower right lid margin, and a large elevated papillomatous lesion midway along the left upper lid at the lid margin.  The left eye lesion did involve the lash margin, but did not involve the mucocutaneous junction.  There was also a smaller cystic lesion along the Glabellar fold of the left eye.  The eyelashes had a moderate amount of debris.  The doctor performed a shave biopsy of the left eyelid lesion and an excisional biopsy of the left eyebrow lesion.  The pathology report diagnosed sebaceous hyperplasia and severe actinic changes on the left medial brow, and irritated seborrheic keratosis on the left upper eyelid.

A January 2005 VA treatment record shows that the Veteran complained of warts on both eyes as well as the genital area.  He indicated that he wanted them removed.  The Veteran stated that he had had warts frozen before, "but they have come back."

In February 2005, the Veteran asked the clinician to look at two lesions on his eyelids and one on his right groin.  Upon examination, the clinician noted a few skin tags on the eyelids and a 7mm skin tag on the right thigh.  Three skin tags were frozen off.

An August 2005 VA skin examination report shows that the Veteran reported a history of warts on his hands, groin, armpits, and eyelids.  He had had them cut off several times, but they kept coming back.  They caused some discomfort every now and then, especially the ones in the groin because they tended to bleed.  He reported having some warts burned off the previous year.  The diagnosis was multiple skin warts.  The accompanying skin diagram shows the presence of several discrete, papullar, mushroom-like 2 mm skin lesions that were non-tender to the touch.  There was one lesion on the Veteran's left eyebrow, one on his right eyelid, three on his neck, one on his chest, two on his right groin area, and one on the middle left finger.  There was no evidence of bacterial infection.

A November 2005 treatment record from Sacred Heart Medical Center suggests that the Veteran had outpatient surgery to remove a wart from his left arm.

In December 2005, the Veteran requested an examination by an eye doctor "to see if loss of sight or loss of vision is related to" his service-connected skin condition.  On his May 2006 Form 9, the Veteran stated that he had had warts surgically removed from his eye because "they were causing me real problems with my sight."  

A December 2006 VA skin examination report shows that the Veteran reported a history of warts on his eye.  He stated that a wart-like lesion had developed on his right groin area several years before; it was frozen in 2005, but had returned recently.  The groin lesion itched occasionally, but never bled.  A physical examination revealed a right groin lesion that measured 1 cm by 5/8 cm.  The diagnosis was seborrheic keratosis.  The examiner noted that these lesions can vary from an isolated lesion to literally hundreds present in the same person, and that there is no way to prevent the development of new lesions.  The examiner also noted that the pathophysiologic process induced by viral warts located on the Veteran's eyelids creating multiple verruca does not create seborrheic keratosis.

A December 2006 VA eye examination report shows that the Veteran reportedly had several eyelid warts excised a few years before.  He stated that he had been prescribed Cromolyn drops by his private physician in December 2005, and that "they helped some at the time, but I quit using them."  The examiner noted that the Veteran's eyes were very red.  There were multiple verruca bilaterally - on the left lower lid and right upper lid - as well as three lower left lid cysts.  The diagnoses included (1) viral warts of both eyelids, not interfering with vision; (2) chronic blepharitis with acute exacerbation of conjunctivitis and chronic eye dry, and (3) compound myopic astigmatism with presbyopia.  The examiner wrote "vision and refraction may be temporarily affected by #2."  He noted that the blepharitis was not linked to the warts.

A January 2007 private treatment record shows that the Veteran had an 8mm punch biopsy performed on a lesion located on his right inner thigh.  The diagnosis was benign seborrheic keratosis.

Pursuant to Board remand, the Veteran had another VA skin examination in April 2009.  He reported that the number of lesions had progressed over time.  They had been treated with liquid nitrogen or surgery.  All involved topical removal with no systemic treatment.  He complained that they itched and impaired his vision.  He had not had any treatment within the last 12 months.  Upon examination, there was a pigmented small lesion (2mm) on the right lower lid and follicles to dermoscopy "probably actually a seborrheic keratosis."  There were multiple seborrheic keratosis on his face, trunk, and neck.  There were pedunculated lesions in the armpits.  There was a skin tag or acrohordon in the groin area.  The examiner found no verucca vulgaris lesions or "warts."  However, he noted that inexperienced examiners would label all of these lesions "warts."  The total body area covered was less than one percent.  The diagnosis was seborrheic keratosis, multiple, and acrohordon or skin tag.  The examiner wrote:  "I see no warts today they could have been present in past on the diagnoses above could easily be called the lay term wart by a non-dermatologist.  Lesions can become large enough to partially block vision as related by patient."

In August 2009, the Veteran submitted additional evidence, in the form of lay statements, apparently written by the Veteran, and two hospital appointment notices.  In the Veteran's statements, written in the margins of VAMC letter, the Veteran stated that he had new warts that were growing.  There were four on his forehead, six in his armpit, and one on his neck.  He indicated that he was having several warts removed or clipped.  

September 2009 VA treatment records show that the Veteran had several skin tags on his armpits clipped off.

The medical records show that the area covered by the Veteran's skin condition is less than 1 percent of the entire body, which is much less than the 5 to 20 percent required for a compensable rating under Diagnostic Code 7815.  His skin condition has not required any systemic therapy such as corticosteroids or other immunosuppressive drugs.  

The Veteran's skin condition is not described as disfiguring to the head, face, or neck, and the evidence does not show any of the characteristics of disfigurement required for a compensable rating under DC 7800.

The applicability of DC 7819 (benign skin neoplasms) has been considered.  Under 7819, the disability is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The Veteran contends that he had lesions on his eyelids removed because they interfered with his vision.  The December 2002 treatment record from Dr. MTE noted the Veteran's complaint that the left lid lesion had gotten bigger, but no mention was made of any visual impairment.  VA treatment records confirm that the Veteran had some eyelid lesions removed in February 2005, but again there is no mention of any visual impairment.  The December 2006 VA examiner noted the presence of viral warts, but opined that they did not interfere with the Veteran's vision.  Rather, he opined that the Veteran's vision and refraction "may be temporarily affected" by his chronic blepharitis.  The April 2009 VA examiner noted the presence of seborhheic keratosis on the Veteran's eyelids.  He acknowledged that lesions "can become large enough to partially block vision," but did not make any finding of current visual impairment.  

The Veteran is competent to report subjective visual impairment, but he is not competent to offer an opinion regarding the etiology of any visual impairment.  The formation of that opinion relies on the application of specialized medical knowledge and training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Other diagnostic codes for skin disabilities that provide a compensable rating are not appropriate because there is no medical evidence to support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (dermatitis or eczema), 7807 (American leishmaniasis), 7808 (Old World leishmaniasis), 7809 (discoid lupus erythematosus or subacute cutaneous lupus erythematosus), 7811 (tuberculosis luposa), 7813 (dermatophytosis), 7816 (psoriasis), 7817 (exfoliative dermatitis), 7818 (malignant skin neoplasms), 7820 (infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases), 7821 (cutaneous manifestations of collagen-vascular diseases not listed elsewhere), 7822 (papulosquamous disorders not listed elsewhere), 7823 (vitiligo), 7824 (diseases of keratinization), 7825 (urticaria), 7826 (primary cutaneous vasculitis), 7827 (multiforme erythema; toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring alopecia), 7832 (hyperhidrosis), and 7833 (malignant melanoma).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The lesions or warts scattered about the face, chest, and groin are the type of symptomatology considered by Diagnostic Code 7815.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

At no time during the pendency of this claim has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an initial compensable rating is not warranted.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  None of the VA examinations of record indicate that the Veteran is unemployable due to his service-connected disabilities.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

An initial compensable evaluation for a skin condition, to include viral verruca and seborrheic keratosis (claimed as warts), is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


